            Case 6:18-bk-06605-CCJ          Doc 9    Filed 11/07/18     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 IN RE:

 Philip I. Trover,                                              CASE NO.: 6:18-bk-06605-CCJ
                                                                                CHAPTER 7
    Debtor.
 _________________________________/

                          REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS INDENTURE TRUSTEE FOR AMERICAN HOME MORTGAGE
INVESTMENT TRUST 2005-2 ("Secured Creditor”), and pursuant to Rule 2002 of the Federal
Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to be given
and all papers required to be served in this case to creditors, any creditors committees, and any
other parties-in-interest, be sent to and served upon the undersigned counsel and the following be
added to the Court’s Master Mailing List:
                       ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                           BANKRUPTCY DEPARTMENT
                          6409 CONGRESS AVE., SUITE 100
                               BOCA RATON, FL 33487

                                                 Robertson, Anschutz & Schneid, P.L.
                                                 Authorized Agent for Secured Creditor
                                                 6409 Congress Ave., Suite 100
                                                 Boca Raton, FL 33487
                                                 Telephone: 561-241-6901
                                                 Facsimile: 561-997-6909
                                                 By: /s/Christopher Salamone
                                                 Christopher Salamone, Esquire
                                                 Email: csalamone@rasflaw.com




                                                                                       18-229801 - ChS
                                                                                          Trover, Susan
                                                                                      Request for Service
                                                                                                  Page 1
            Case 6:18-bk-06605-CCJ         Doc 9    Filed 11/07/18   Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 7, 2018, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

BOYETTE LAW OFFICES, P.A.
1635 EAST HIGHWAY 50 SUITE 300
CLERMONT, FL 34711

PHILIP I. TROVER
7835 SKIING WAY
WINTER GARDEN, FL 34787

CARLA P MUSSELMAN
1619 DRUID ROAD
MAITLAND, FL 32751

OFFICE OF THE UNITED STATES TRUSTEE
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801



                                                Robertson, Anschutz & Schneid, P.L.
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/Christopher Salamone
                                                Christopher Salamone, Esquire
                                                Email: csalamone@rasflaw.com




                                                                                    18-229801 - ChS
                                                                                       Trover, Susan
                                                                                   Request for Service
                                                                                               Page 2
